                        IN THE UNITED STATES DISTRICT COURT
                         FOR THE WESTERN DISTRICT OF TEXAS
                                SAN ANTONIO DIVISION


W.L., IV, AS NEXT FRIEND OF W.L.,V,             §
A MINOR;                                        §
                                                §                 SA-19-CV-00607-FB
                  Plaintiff,                    §
                                                §
vs.                                             §
                                                §
SCOTT ASH JAMES ZIRUS, CAMP                     §
STEWART FOR BOYS INC.,                          §
AMERICAN INSTITUTE FOR FOREIGN                  §
STUDY INC.,                                     §
                                                §
                  Defendants.                   §

                 ORDER SETTING INITIAL PRETRIAL CONFERENCE

       Before the Court is the above-styled and numbered cause of action, which was referred to

the undersigned on August 12, 2019 for all pretrial proceedings [#14].

       IT IS THEREFORE ORDERED that, pursuant to Rule 16 of the Federal Rules of Civil

Procedure, this case is set for an Initial Pretrial Conference at 1:00 p.m. on August 28, 2019,

in Courtroom B on the 4th Floor of the John H. Wood, Jr. United States Courthouse, 655 E. Cesar

Chavez Boulevard, San Antonio, Texas, 78206.

       At the conference, the Court will enter a Scheduling Order in this case. Counsel may

appear by phone for the conference. Counsel should contact the Courtroom Deputy for call-in

information at chestney_chambers@txwd.uscourts.gov. The use of speaker phones is prohibited

during a telephonic appearance.

       IT IS FURTHER ORDERED that the parties confer in the manner required by Rule

26(f) of the Federal Rules of Civil Procedure and submit a Joint Discovery/Case Management

Plan that answers the following questions no later than August 26, 2019:



                                                1
   1. Are there any outstanding jurisdictional issues? For removed cases based on diversity
      jurisdiction, do the parties agree that the amount in controversy exceeded $75,000 at the
      time of removal? If not, each party should state its position on the amount in controversy.
   2. Are there any unserved parties? If more than 90 days have passed since the filing of the
      Complaint or petition, should these unserved parties be dismissed?
   3. What are the causes of action, defenses, and counterclaims in this case? What are the
      elements of the cause(s) of action, defenses, and counterclaims pled?
   4. Are there any agreements or stipulations that can be made about any facts in this case or
      any element in the cause(s) of action?
   5. State the parties’ views and proposals on all items identified in Fed. R. Civ. P. 26(f)(3).
   6. What, if any, discovery has been completed? What discovery remains to be done? Have
      the parties considered conducting discovery in phases?
   7. What, if any, discovery disputes exist?
   8. Have the parties discussed the desirability of filing a proposed order pursuant to Federal
      Rule of Evidence 502?
   9. Have the parties discussed mediation?

   The Court will address the substance of the parties’ joint report and discovery plan at the

Initial Pretrial Conference.

       IT IS FURTHER ORDERED that the parties submit a proposed scheduling order

pursuant to Local Rule CV-16(c), no later than August 26, 2019. The docket reflects that

Plaintiff has submitted scheduling recommendations [#13], but Defendants have not. The parties

are advised to confer on the proposed deadlines in Plaintiff’s recommendations and attempt to

come to an agreement.          If they are unable to do so, Defendants should file their own

recommendations. The Court will discuss with the parties any proposed changes to the Court’s

standard scheduling order based on the unique circumstances of this case at the Initial Pretrial

Conference.

       The proposed scheduling order shall contain suggestions for the following deadlines:

       1. A report on alternative dispute resolution in compliance with Local Rule CV-88 (the
standard period being 90 days after the first defendant’s appearance).

       2. The parties asserting claims for relief shall submit a written offer of settlement to
opposing parties (was referred to the undersigned on September 6, 2018 for all pretrial
proceedings [#9]. the standard period being 90 days after the first defendant’s appearance), and



                                                2
each opposing party shall respond, in writing (the standard period being 104 days after the first
defendant’s appearance).

       3. The parties shall file all motions to amend or supplement pleadings or to join
additional parties by (the standard period being 120 days after the first defendant’s appearance).

        4. All parties asserting claims for relief shall file their designation of testifying experts
and shall SERVE ON ALL PARTIES, BUT NOT FILE the materials required by FED. R.
CIV. P. 26(a)(2)(B) by (the standard period being 90 days before the discovery deadline).
Parties resisting claims for relief shall file their designation of testifying experts and shall
SERVE ON ALL PARTIES, BUT NOT FILE the materials required by FED. R. CIV. P.
26(a)(2)(B) by (the standard period being 45 days before the close of discovery). All
designations of rebuttal experts shall be filed within 14 days of receipt of the report of the
opposing expert.

        5. An objection to the reliability of an expert’s proposed testimony under Federal Rule of
Evidence 702 shall be made by motion, specifically stating the basis for the objection and
identifying the objectionable testimony, within (the standard period being 30 days) days of
receipt of the written report of the expert’s proposed testimony, or within (the standard period
being 30 days) days of the expert’s deposition, if a deposition is taken, whichever is later.

        6. The parties shall complete discovery (the standard period being six months after the
first defendant’s appearance). Counsel may by agreement continue discovery beyond the
deadline, but there will be no intervention by the Court except in extraordinary circumstances,
and no trial setting will be vacated because of information obtained in post-deadline discovery.

        7. All dispositive motions shall be filed (the standard period being 30 days after the
discovery deadline). Dispositive motions as defined in Local Rule CV-7(c) and responses to
dispositive motions shall be limited to (the standard page limit for this Court is 20) pages in
length.

        8. This case will not be set for trial until after dispositive motions, if any, have been ruled
on. The Court will set a trial date and also set a deadline for the parties to file the matters
required to be filed in advance of trial in accordance with Local Rule CV-16(e)-(g). However,
the parties should be aware that if they choose to stay on this district court’s docket (and do not
consent to proceed to trial before a United States Magistrate Judge), from time to time the Court
has three or four day blocks of time available and will not hesitate to accelerate the Scheduling
Order deadlines and direct the parties to appear for trial with as little as forty-eight hours’ notice.

       9. All civil settings are subject to the Court’s criminal docket.

       The parties shall submit the proposed order in a form similar to the attached.




                                                  3
IT IS SO ORDERED.

SIGNED this 13th day of August, 2019.




                           ELIZABETH S. ("BETSY") CHESTNEY
                           UNITED STATES MAGISTRATE JUDGE




                                        4
                         IN THE UNITED STATES DISTRICT COURT
                          FOR THE WESTERN DISTRICT OF TEXAS
                                 SAN ANTONIO DIVISION

                                                  §
                                                  §
                   Plaintiff,                     §
                                                  §
vs.                                               §
                                                  §
                                                  §
                                                  §
                   Defendant.                     §
                                                  §


                            SCHEDULING RECOMMENDATIONS

        The parties recommend that the following deadlines be entered in the scheduling order to
control the course of this case:

        1. A report on alternative dispute resolution in compliance with Local Rule CV-88 shall
be filed by ___________________.

       2. The parties asserting claims for relief shall submit a written offer of settlement to
opposing parties by __________________, and each opposing party shall respond, in writing, by
____________________.

       3. The parties shall file all motions to amend or supplement pleadings or to join
additional parties by __________________.

        4. All parties asserting claims for relief shall file their designation of testifying experts
and shall serve on all parties, but not file the materials required by FED. R. CIV. P. 26(a)(2)(B)
by ___________________. Parties resisting claims for relief shall filed their designation of
testifying experts and shall serve on all parties, but not file the materials required by FED. R.
CIV. P. 26(a)(2)(B) by __________________. All designations of rebuttal experts shall be
designated within 14 days of receipt of the report of the opposing expert.

        5. An objection to the reliability of an expert’s proposed testimony under Federal Rule of
Evidence 702 shall be made by motion, specifically stating the basis for the objection and
identifying the objectionable testimony, within ____ days of receipt of the written report of the
expert’s proposed testimony, or within ____ days of the expert’s deposition, if a deposition is
taken, whichever is later.

       6. The parties shall complete all discovery on or before _______________. Counsel may
by agreement continue discovery beyond the deadline, but there will be no intervention by the
Court except in extraordinary circumstances, and no trial setting will be vacated because of
information obtained in post-deadline discovery.

                                                 5
       7. All dispositive motions shall be filed no later than __________________. Dispositive
motions as defined in Local Rule CV-7(c) and responses to dispositive motions shall be limited
to _________ pages in length.

        8. The trial date will be determined at a later date by the Court. The parties shall consult
Local Rule CV-16(e)-(g) regarding matters to be filed in advance of trial. At the time the trial
date is set, the Court will also set the deadline for the filing of matters in advance of trial.

       9. All of the parties who have appeared in the action conferred concerning the contents of
the proposed scheduling order on and the parties have (agreed/disagreed) as to its contents. The
following positions and reasons are given by the parties for the disagreement as to the contents of
the proposed scheduling by _________________. Plaintiff offers the following explanation of
why all parties have not been served ___________________________.


                                                             ___________________________
                                                             (Signature)


                                                             ___________________________
                                                             (Print or type name)


                                                             ATTORNEY FOR

                                                             ____________________________
                                                             (Print or type name)




                                  CERTIFICATE OF SERVICE




                                                 6
